Citation Nr: 0815088	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's representative




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 2005 and October 2007.

The veteran was scheduled to report for a VA Travel Board 
hearing in March 2008.  He was unable to report at that time 
due to an illness of his wife, and the undersigned Veterans 
Law Judge instead accepted oral testimony from the veteran's 
representative and additional medical and lay evidence, 
accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than mild to 
moderate symptoms, with nightmares and recurrent thoughts 
about the corroborated in-service injury, becoming vigilant 
and easily startled, and anxiousness, but no significant 
impairments in terms of in terms of affect, memory, speech, 
or judgment.  

2.  The veteran's claimed left shoulder disorder has not been 
shown to have been incurred in or aggravated by any incident 
of service, or manifest to a compensable degree within one 
year after service.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  A left shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2005 and April 2007.  As these letters were issued 
prior to the respective appealed rating decisions, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  Moreover, while the April 2007 letter addressed 
the veteran's initial claim of service connection for PTSD, 
rather than the initial rating claim on appeal, the question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the required Statement of the Case was issued in 
January 2008.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the April 2007 
letter.  In this regard, the Board further observes that that 
service connection for PTSD has been established and that an 
initial evaluation for this disorder has been assigned.  
Thus, the veteran has been awarded the benefit sought, and 
his claim has been substantiated.  Id. at 490-91.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that after being awarded an initial 
disability evaluation , the veteran filed a Notice of 
Disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case 
addressing such evaluation, including notice of the criteria 
for a higher evaluation, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  Under these circumstances, VA fulfilled its 
obligation to advise the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); but see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning specific notification duties in increased, 
rather than initial, evaluation cases).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  He has also been afforded a VA 
examination in conjunction with his PTSD claim.  For reasons 
explained in further detail below, a VA examination has been 
found to not be "necessary" under 38 U.S.C.A. § 5103A(d) in 
regard to the claim of service connection for a left shoulder 
disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to a higher initial evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In the appealed October 2007 rating decision, the RO granted 
service connection for PTSD on the basis of the veteran's 
participation in a corroborated search and rescue effort 
following an aircraft crash in November 1968.  A 30 percent 
evaluation was assigned as of April 17, 2007 under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the Board has considered the pertinent 
evidence of record, including VA outpatient records dated 
from October 2006 through October 2007 and the report of a 
July 2007 VA PTSD examination.  This evidence, however, does 
not support an initial evaluation in excess of 30 percent.

In this regard, while the veteran's noted symptoms have 
included nightmares and recurrent thoughts about the 
corroborated in-service injury, becoming vigilant and easily 
startled, and anxiousness, the Board notes that the pertinent 
evidence of record does not suggest any of the specific 
symptoms listed in the criteria for a 50 percent evaluation 
under Diagnostic Code 9411.  The October 2007 VA examination 
was unremarkable in terms of affect, impairment of memory 
(the veteran reported "pretty good" memory), speech, and 
impairment of judgment, and no significant impairments have 
otherwise been shown by the record.  Moreover, the veteran 
denied delusions, current hallucinations, and suicidal and 
homicidal thoughts during the examination, although he 
reported hearing voices several months earlier.  

As to the degree of occupational and social impairment, the 
veteran's Global Assessment of Functioning (GAF) scores have 
consistently been 65 or above, indicating, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), mild symptoms 
or some difficulty in social and occupational functioning, 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  The examiner noted 
that the veteran, who was working for an airline company at 
the time of the October 2007 VA examination, had become 
"somewhat of a social isolate" with "some degree of 
occupational impairment," and one incident of his hitting 
his wife in bed was noted.  However, the overall severity of 
his PTSD was described as mild to moderate.  All of these 
findings are fully consistent with the currently assigned 30 
percent evaluation and not commensurate with the criteria for 
a 50 percent evaluation.  

Additionally, the veteran has submitted no evidence showing 
that his PTSD has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record does not support an initial 
evaluation in excess of 30 percent for PTSD, and the 
veteran's claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.

III.  Service connection for a left shoulder disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran has asserted that his 
current left shoulder disorder was caused by injuries from a 
helicopter crash landing during service.  These assertions 
are set forth in a lay statement received in May 2005.  The 
claims file contains service department corroboration of a 
crash of a helicopter, with substantial damage, in January 
1970 and a notarized lay statement from the U.S. Navy captain 
who commanded that helicopter and confirmed the veteran's 
presence on the helicopter at the time of the crash landing.  
The captain noted that the crew members were subjected to 
some very severe movement during the crash, particularly with 
the aircraft's spinning and traversing on the runway, into 
the grass, and back on the runway before going back in the 
air.  The captain, however, did not cite to any specific 
injuries of the veteran or any other crew members.  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely devoid of complaints of, 
or treatment for, any left shoulder symptomatology.  The 
report of the veteran's June 1970 separation examination 
indicates normal upper extremities, with no notations of any 
"significant or interval history" or summary of defects or 
diagnoses, other than defective visual acuity.  The veteran's 
physical profile and physical category were not listed, but 
he was found to be qualified for release from active duty and 
to perform the duties of his rate at sea and on foreign 
shores.

Subsequent to service, the only medical evidence of record 
addressing the veteran's claim is a March 2008 letter from 
Rebecca S. Baskins, M.D., who described the veteran as a 
patient at a medical clinic and noted that he "has had left 
shoulder pain ever since an injury when he was in the 
military with a helicopter crash."  Dr. Baskins reported 
that the veteran's symptoms had gotten progressively worse 
over time, and an MRI had shown a full-thickness rotator cuff 
injury.  Given the history of the veteran's symptoms since 
the crash, Dr. Baskins stated that she was "suspicious that 
the injury may have been related to his military career" and 
noted that she had been told by him that he needed this 
letter in order for VA to treat him.

In reviewing the above evidence, several considerations are 
warranted in view of decisions of the Court and the Federal 
Circuit.

First, VA decisionmakers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence.  Decisionmakers have discretion 
to accept or reject pieces of evidence, provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  However, in weighing 
evidence, the Court has held the probative value of a medical 
opinion largely depends upon the extent to which such an 
opinion was based on a thorough review of a veteran's medical 
history, as contained in his claims file.  In cases where an 
examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or another doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, while a veteran may provide competent continuity-of-
symptomatology evidence, the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself.  In doing so, the Board may weigh the 
absence of contemporaneous evidence against lay statements.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) 

In the present case, the opinion of Dr. Baskins tends to 
support the veteran's contentions, as she was "suspicious" 
that his left shoulder injury may have been related to his 
military career.  This opinion is of very limited probative 
value for two reasons, however.

First, Dr. Baskins cited that the left shoulder injury 
"may" be related to the veteran's military career.  As the 
Court noted in Obert v. Brown, a medical opinion expressed in 
terms of "may" is too speculative to establish such a 
causal relationship.

Second, Dr. Baskins does not cite to a review of any past 
medical documentation, or the claims file itself, in 
rendering her opinion.  Rather, it appears that her opinion 
was based solely on the veteran's own lay report.

The Board has thus considered the credibility of the 
veteran's continuity-of-symptomatology contentions.  The 
Board does find the veteran to be credible in terms of his 
history of being on a helicopter that underwent a crash 
landing involving severe movements, as indicated in service 
department documentation and the statement of the 
aforementioned U.S. Navy captain.  That same captain, 
however, did not in any way suggest a specific injury to the 
left shoulder or any other body part of the veteran as a 
result of the crash landing.  Moreover, the veteran's own 
continuity-of-symptomatology contentions conflict with the 
June 1970 separation examination report, which indicates 
normal upper extremities and reflects an absence of a 
relevant interval history.  

As such, as to the specific question of continuity of 
symptomatology of left shoulder symptoms since service, the 
veteran's lay contentions are not considered credible.  
Consequently, Dr. Baskins's opinion, based on those same 
contentions, is of markedly limited probative value and is 
substantially outweighed by the entirely unremarkable June 
1970 separation examination report.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the Board may favor the opinion of 
one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided).  

Moreover, while the veteran is competent to report an 
incident or symptoms, he has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion as to medical 
matters does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Finally, given the absence of evidence that is both competent 
and credible in support of the claim, a VA examination 
addressing the etiological questions raised in this case is 
not "necessary" pursuant to 38 U.S.C.A. § 5103A(d), as 
there exists no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left shoulder 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


